Case: 13-10983      Document: 00512501913         Page: 1    Date Filed: 01/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals

                                    No. 13-10983
                                                                              Fifth Circuit

                                                                            FILED
                                  Summary Calendar                   January 15, 2014
                                                                       Lyle W. Cayce
                                                                            Clerk
DONALD EUGENE HILL,

                                                 Plaintiff-Appellant

v.

WALGREENS COMPANY,

                                                 Defendant-Appellee



                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:13-CV-2788



Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Because no error is shown in the order of the district judge, it is affirmed.
       AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.